
	

113 HCON 102 IH: Expressing support for designation of June 21 as National ASK (Asking Saves Kids) Day to promote children’s health and gun safety.
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		 IV
		113th CONGRESS
		2d Session
		H. CON. RES. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Cicilline (for himself, Mr. Langevin, Mr. Meeks, Ms. Norton, Mr. Ellison, Ms. McCollum, and Mr. Tierney) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Expressing support for designation of June 21 as National ASK (Asking Saves Kids) Day to promote
			 children’s health and gun safety.
	
	
		Whereas on average in 2010, 1 child under the age of 15 died every 6 days due to the unintentional
			 discharge of a firearm;
		Whereas according to estimates from the Centers for Disease Control and Prevention, in 2012,
			 approximately 667 children sustained nonfatal injuries from the
			 unintentional discharge of a firearm;
		Whereas in States that collect data through the National Violent Death Reporting System, on
			 average, 80 percent of unintentional firearm deaths of children under 15
			 occurred in a home;
		Whereas the ASK Campaign encourages parents to add one more question to a conversation before their
			 child visits other homes, Is there an unlocked gun in your house?;
		Whereas the ASK Campaign was first established by the American Academy of Pediatrics (AAP) and the
			 Center to Prevent Youth Violence along with other partners in 2000;
		Whereas the President of the AAP has said keeping children and teens safe from preventable
			 injuries is one of the most important things we do as pediatricians;
		Whereas according to the National Rifle Association’s Parents Guide to Gun Safety, Parental
			 responsibility does not end, however, when the child leaves the home …
			 Even
			 if no one in your family owns a gun, chances are that someone you know
			 does. Your child could come in contact with a gun at a neighbor’s house,
			 when playing with friends, or under other circumstances outside your
			 home;
		Whereas asking this simple question about gun safety before sending your child to play at another
			 home could help save your child’s life;
		Whereas June 21, the first day of summer, the season in which kids typically spend more time at a
			 friend’s or family member’s home, has traditionally been designated as
			 National ASK Day; and
		Whereas June 21, 2014, has been designated by national organizations as the 14th annual National
			 ASK Day: Now, therefore, be it
	
		That Congress—
			(1)supports designation of National ASK (Asking Saves Kids) Day to encourage parents to begin asking
			 this life-saving question; and
			(2)supports the goals and ideals of National ASK Day.
			
